DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-32, 34, 35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12, 14, 15 of U.S. Patent No. 17/743,732. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 21-32, 34, 35, and 37-39 are generic to all that is recited in claims 1, 5-12, 14, 15 of U.S. Patent No. 17/743,732. In other words, claims 1, 5-12, 14, 15 of U.S. Patent No. 17/743,732 fully encompass the subject matter of claims 1, 21-32, 34, 35, and 37-39 and therefore anticipate claims 1, 21-32, 34, 35, and 37-39.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 25-28, 33, and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (US Patent Application Publication 2014/0042754).
	Re claim 1, Spencer discloses a tonneau cover comprising a header panel (12), tracks (14) located on the header panel; and a slider (32) movable along the track that includes a connection arm having a connection recess therein adapted to secure the tonneau cover to a vehicle.

    PNG
    media_image1.png
    516
    543
    media_image1.png
    Greyscale

	Re claim 25, the slider is adapted to secure additional panels of the tonneau cover connected to the header panel to the vehicle (the device is capable of being used in the manner claimed). 
	Re claim 26, the header panel is adapted to be located proximate to a cab of the vehicle and at least partially disposed along a cargo box of the vehicle (see figure 11). 
	Re claim 27, the track extends along a terminal edge of the header panel (see the annotated figure above). 
	Re claim 28, the track extends along a width of the header panel (see figure 3). 
	Re claim 33, the connection arm is adapted to secure the tonneau cover to the vehicle when the tonneau cover is in a folded or open position (the device is capable of being used in the manner claimed). 
	Re claim 35, the tonneau cover includes a plurality of sliders (32, see figure 2 which shows plurality of sliders) located within the track.
	Re claim 36, a first slider is located within a first end region of the track and a second slider is located within a second end region of the track (as shown in figure 2). 
	Re claim 37, Spencer discloses a tonneau cover comprising: (a) a panel (204); and (b) a slider (32) secured to the panel (they are indirectly secured together), wherein the slider includes a connection arm (see the annotated figure above) extending away from the panel and adapted to receive a tether (62) that is configured to secure the tonneau cover to a vehicle when the tonneau cover is in a folded or open position. 
	Re claim 38, the connection arm includes a connection recess adapted to secure the tether to the connection arm (see the annotated figure above). 
	Re claim 39, the panel is adapted to be located adjacent to a cab of the vehicle and at least partially rest along a cargo box of the vehicle (see figure 11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle cover devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 12, 2022